Order entered June 27, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00997-CR
                                     No. 05-13-00998-CR

                                 CODY BRIGHT, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-23970-T, F12-23977-T

                                          ORDER
         The Court GRANTS the State’s June 25, 2014 motion for extension of time to file the

State’s brief.

         We ORDER the State to file its brief within THIRTY (30) DAYS from the date of this

order.


                                                    /s/   DAVID EVANS
                                                          JUSTICE